EXHIBIT (a)(2) LETTER OF TRANSMITTAL Of TerreStar Corporation and TerreStar Networks Inc. Offers to Exchange the Original Securities for the Exchange Securities Set Forth in the Table below and Solicitation of Consents for Amendments to the Series B Preferred Certificate of Designations The Original Securities The Exchange Securities 1. All outstanding shares of Series A Cumulative Convertible Preferred Stock “Series A Preferred,” and Series B Cumulative Convertible Preferred Stock (“Series B Preferred,” collectively with the Series A Preferred, “Series A&B Preferred”) of TerreStar Corporation (“TSC”) for Up to 408,500 shares of Series F Preferred Stock (“Sub Series F Preferred”) of TerreStar Holdings Inc. (“Holdings”) 2. All outstanding shares of Series C Preferred Stock and Series D Preferred Stock of TSC (“Series C&D Preferred”) and all outstanding shares of Series A Preferred Stock and Series B Preferred Stock of TerreStar Networks Inc. (“TSN Series A&B Preferred”) for Up to 10,000 shares of Sub Series F Preferred 3. All outstanding shares of Series E Junior Participating Preferred Stock of TSC (“Series E Preferred”) for Up to 1,200,000 shares of Series G Junior Preferred Stock of Holdings (“Sub Series G Preferred”) The Exchange Offers and Solicitation will expire at 5:00 p.m., New York City time, on November 10, 2009, unless extended or earlier terminated (the “Expiration Time”).Withdrawal rights for tenders of each series of Original Securities and withdrawal rights for Consents will expire at the Expiration Time.All capitalized terms that are not defined above have the meanings given them below in this Offering Memorandum.It is expected that the Expiration Time will be extended to 5:00 p.m. New York City time, on the Section 14(c) Date (as defined on page 6 herein) if such date occurs after November 10, 2009. Questions regarding the terms of the Exchange Offers and Solicitation should be directed to the Exchange and Information Agent at its address and telephone number listed below. The Exchange and Information Agent for the Exchange Offers and Solicitation is: Epiq Financial Balloting Group 757 Third Avenue, 3rd Floor
